Exhibit 10.21

 

AGREEMENT

 

Background

 

Adolor Corporation (the “Company”) and Bruce A. Peacock (“Executive”) have
entered into a letter agreement dated April 22, 2002 (the “Letter Agreement”)
pursuant to which the Company has employed Executive as President, Chief
Executive Officer and a member of the Board of Directors of the Company. The
Company desires to encourage the highest level of performance by Executive by
providing Executive a proprietary interest in the Company’s success and
progress. Accordingly, pursuant to the terms of the Letter Agreement, the
Company has determined to grant Executive 5,000 shares of the Company’s common
stock, subject to the restrictions set forth herein. Therefore, the Company and
Executive, both intending to be legally bound, hereby agree as follows:

 

Agreement

 

1.     The Company, promptly following the execution of this Agreement, will
issue or transfer 5,000 shares of the Company’s common stock (the “Stock”) to
Executive (the “Grant”). The Grant will consist of one certificate of 5,000
shares registered in Executive’s name (the “Certificate”), subject to the
restrictions set forth herein. The date of Grant will be the date of this
Agreement.

 

2.     The Company will deliver the Certificate to Executive.

 

3.     Executive will be a shareholder with respect to the Stock and will have
all corresponding rights, including the right to vote the Stock and to receive
all dividends and other distributions with respect to the Stock.

 

4.     Executive represents that he is acquiring the Stock for investment and
not with a view to distribution. All shares of Stock issued to Executive will be
transferred in accordance with all applicable laws, regulations or listing
requirements of the Nasdaq National Market, and the Company may take all actions
necessary or appropriate to comply with such requirements including, without
limitation, restricting (by legend or otherwise) such Stock as may be necessary
or appropriate, in the opinion of counsel for the Company, to comply with
applicable federal and state securities laws. Notwithstanding any provision in
this Agreement to the contrary, the Company will not be obligated to issue or
deliver any Stock if such action violates any provision of any law or regulation
of any governmental authority or any national securities exchange.

 

5.     The Company will make a cash payment to Executive in an amount sufficient
to reimburse Executive for all incremental federal, state and local income and
employment taxes incurred by Executive in connection with the receipt of the
Grant, together with an additional amount to make Executive whole for all such
taxes incurred by Executive in connection with the receipt of the payment under
this sentence (together the “Tax Make-Whole Payment”). The



--------------------------------------------------------------------------------

 

Company’s obligation under the preceding sentence will be satisfied, to the
extent necessary, through the Company’s deposit of withholding taxes otherwise
payable by Executive in connection with the Grant and the Tax Make-Whole
Payment.

 

6.     As soon as is reasonably practicable after the date hereof, the Company
will file with the Securities and Exchange Commission a registration statement
on Form S-8 (or any successor or other appropriate form) with respect to resale
of the Stock.

 

7.     The Stock granted to Executive hereunder will not confer upon Executive
any right to continue in the employment or service of the Company.

 

8.     This Agreement and the Letter Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof.

 

9.     To the extent not preempted by federal law, this Agreement will be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania.

 

This Agreement is entered effective the 6th day of May, 2002.

 

 

ADOLOR CORPORATION

By:

 

/s/     P S Schied

   

--------------------------------------------------------------------------------

Name:

 

P S Schied

Title:

 

V.P.

EXECUTIVE

   

/s/     Bruce A. Peacock

   

--------------------------------------------------------------------------------

   

Bruce A. Peacock